Exhibit 10.1

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

This THIRD AMENDMENT TO CREDIT AGREEMENT (“Amendment”), dated as of June 27,
2008, among THE RYLAND GROUP, INC., a Maryland corporation (the “Borrower”), the
Lenders that are identified on the signature pages hereto and JPMORGAN CHASE
BANK, N.A., as Agent (the “Agent”).

 

RECITALS

 

WHEREAS, the Borrower, the Lenders identified on the signature pages hereto,
certain other Lenders and Agent are parties to that certain Credit Agreement
dated as of January 12, 2006 (as amended by First Amendment to Credit Agreement
dated as of October 17, 2007 and Second Amendment to Credit Agreement dated as
of February 15, 2008 and as it may be further amended, renewed and restated from
time to time, the “Credit Agreement”) (all capitalized terms not defined herein
shall have the meanings given such terms in the Credit Agreement);

 

WHEREAS, the Borrower and the Lenders desire to amend the Credit Agreement for
the purposes hereinafter set forth;

 

NOW, THEREFORE, for good and valuable consideration, the parties hereto hereby
agree as follows:


 


1.                                       DEFINITION OF “LEVERAGE RATIO”.  THE
DEFINITION OF “LEVERAGE RATIO” IN ARTICLE 1 OF THE CREDIT AGREEMENT IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:

 

“Leverage Ratio” means, at any date, the ratio of (a) Consolidated Indebtedness
at such date, less Unrestricted Cash of the Borrower and Guarantors in excess of
$25,000,000 but not to exceed $300,000,000 to (b) the sum of Consolidated
Indebtedness and Consolidated Tangible Net Worth at such date, less Unrestricted
Cash of the Borrower and Guarantors in excess of $25,000,000 but not to exceed
$300,000,000.


 


2.                                       REDUCTION OF AGGREGATE COMMITMENT. 
PURSUANT TO SECTION 2.5.2 OF THE CREDIT AGREEMENT, THE AGGREGATE COMMITMENT IS
HEREBY REDUCED FROM $750,000,000 TO $550,000,000, ALLOCATED TO EACH LENDER’S
COMMITMENT RATABLY.  THE AMOUNTS OF THE REDUCED COMMITMENTS OF THE LENDERS ARE
SET FORTH IN SCHEDULE I HERETO.


 


3.                                       PRICING.  THE PRICING SCHEDULE ATTACHED
TO THE CREDIT AGREEMENT IS HEREBY DELETED AND REPLACED BY THE PRICING SCHEDULE
ATTACHED HERETO, AND THE PRICING SET FORTH IN LEVEL III OF THE PRICING SCHEDULE
SHALL BE IN EFFECT AS OF THE DATE OF THIS AMENDMENT.


 


4.                                       CONSOLIDATED TANGIBLE NET WORTH. 
SECTION 6.24 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY AS FOLLOWS:

 

                                                6.24                          
Consolidated Tangible Net Worth.  The Borrower shall not permit Consolidated
Tangible Net Worth at any time to be less than the sum of (a) $600,000,000

 


 

plus (b) 50% of the Consolidated Net Income (without deduction for losses
sustained during any fiscal quarter) for each fiscal quarter subsequent to the
fiscal quarter ended June 30, 2008, plus (c) 50% of the net proceeds from any
equity offerings of the Borrower from and after June 30, 2008.  Notwithstanding
the foregoing, in the event that the Borrower shall at any time engage in an
Acquisition with a purchase price (determined under GAAP) equaling or exceeding
$100,000,000, the minimum Consolidated Tangible Net Worth requirement shall be
adjusted to the sum of (i) 80% of Consolidated Tangible Net Worth at the end of
the fiscal quarter in which the closing of such Acquisition occurs, plus (ii) an
amount equal to 50% of the Consolidated Net Income (without deduction for losses
sustained in any fiscal quarter) for each fiscal quarter subsequent to the
closing of such Acquisition, plus (iii) 50% of the net proceeds received by the
Borrower for any capital stock issued after the closing of such Acquisition.


 


5.                                       LEVERAGE RATIO.  SECTION 6.25 OF THE
CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:

 

6.25                           Leverage Ratio.

 

(a)                                  Leverage Covenant.  As of the last day of
each fiscal quarter of the Borrower (beginning with the fiscal quarter ending
September 30, 2007), the Leverage Ratio shall be less than or equal to the then
applicable Permitted Leverage Ratio (the “Leverage Covenant”).

 

(b)                                 Interest Coverage Test.  If at any time
Borrower shall fail to maintain, for two (2) consecutive fiscal quarters, an
Interest Coverage Ratio, determined as of the last day of each fiscal quarter
(each, a “Testing Date”) for the four-quarter period ending on such Testing
Date, of at least 2.0 to 1.0 (the “Interest Coverage Test”), then the Permitted
Leverage Ratio for the fiscal quarter next succeeding the second such
consecutive fiscal quarter with respect to which Borrower shall have so failed
the Interest Coverage Test (such second consecutive fiscal quarter being herein
referred to as the “Coverage Test Failure Quarter”) shall, subject to the
provisions of Section 6.25(d), be decreased by subtracting 2.5% from the
Permitted Leverage Ratio that was in effect on the Testing Date.  (By way of
example, if the Permitted Leverage Ratio for the Coverage Test Failure Quarter
was 52.5%, the Permitted Leverage Ratio for the next succeeding fiscal quarter
shall be 50.0%.)  The decreased Permitted Leverage Ratio shall remain in effect
unless and until further decreased pursuant to this Section 6.25(b) or increased
pursuant to Section 6.25(c).

 

(C)                                  ADJUSTMENT OF PERMITTED LEVERAGE RATIO.  IF
AT ANY TIME AT WHICH THE PERMITTED LEVERAGE RATIO IS LESS THAN 57.5%, BORROWER
SHALL HAVE SATISFIED THE INTEREST COVERAGE TEST (WHICH FOR PURPOSES OF THIS
SECTION 6.25(C) SHALL BE DEEMED SATISFIED ONLY IF, ON THE SAME TESTING DATE ON
WHICH BORROWER SATISFIES THE INTEREST COVERAGE TEST, BORROWER IS ALSO IN
COMPLIANCE WITH THE LEVERAGE COVENANT), THEN THE PERMITTED LEVERAGE RATIO,
EFFECTIVE AS OF THE FISCAL QUARTER IMMEDIATELY FOLLOWING THE FISCAL QUARTER WITH
RESPECT TO WHICH BORROWER SHALL HAVE SO SATISFIED THE INTEREST COVERAGE TEST,
SHALL BE INCREASED BY ADDING 2.5% TO THE PERMITTED LEVERAGE RATIO THAT WAS IN
EFFECT ON THE TESTING DATE.  (BY

 

2


 

WAY OF EXAMPLE, IF THE PERMITTED LEVERAGE RATIO WAS 52.5% IN THE FISCAL QUARTER
IN WHICH THE INTEREST COVERAGE TEST WAS SATISFIED, THE PERMITTED LEVERAGE RATIO
FOR THE NEXT FISCAL QUARTER SHALL BE 55.0%.)  THE INCREASED PERMITTED LEVERAGE
RATIO SHALL REMAIN IN EFFECT UNLESS AND UNTIL FURTHER INCREASED PURSUANT TO THIS
SECTION 6.25(C) OR DECREASED PURSUANT TO SECTION 6.25(B). IN NO EVENT SHALL THE
PERMITTED LEVERAGE RATIO EXCEED 57.5%.

 

(D)                                 LIMITS ON PERMITTED LEVERAGE RATIO. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN NO EVENT SHALL THE
PERMITTED LEVERAGE RATIO BE LESS THAN THE FOLLOWING AMOUNTS FOR THE FOLLOWING
FISCAL QUARTERS:

 

PERMITTED LEVERAGE RATIO

 

FISCAL QUARTERS

 

 

 

55.0%

 

THE LAST FISCAL QUARTER OF 2008 AND FIRST FISCAL QUARTER OF 2009

 

 

 

52.5%

 

THE SECOND, THIRD AND FOURTH FISCAL QUARTERS OF 2009

 

 

 

50.0%

 

THE FIRST FISCAL QUARTER OF 2010 AND THEREAFTER

 

(E)                                  MEASURE OF COMPLIANCE.  BORROWER’S
SATISFACTION OF THE INTEREST COVERAGE TEST SHALL BE MEASURED ON A QUARTERLY
BASIS, BASED ON THE FINANCIAL STATEMENTS DELIVERED TO AGENT PURSUANT TO
SECTION 6.1(A) OR (B).  A FAILURE TO SATISFY THE INTEREST COVERAGE TEST ALONE
SHALL NOT CONSTITUTE A DEFAULT OR UNMATURED DEFAULT.


 


6.                                       LAND INVENTORY.  SECTION 6.29 IS HEREBY
AMENDED BY DELETING THE REFERENCE “1.0 TO 1.0” AND REPLACING IT WITH “1.15 TO
1.0.”


 


7.                                       COMPLIANCE CERTIFICATE.  THE COMPLIANCE
CERTIFICATE PROVIDED FOR IN THE CREDIT AGREEMENT SHALL BE MODIFIED (AS
APPLICABLE) TO CONFORM TO THE TERMS OF THIS AMENDMENT.


 


8.                                       CONDITIONS PRECEDENT.  THIS AMENDMENT
SHALL BE EFFECTIVE AS OF THE DATE (“AMENDMENT EFFECTIVE DATE”) UPON WHICH THE
FOLLOWING CONDITIONS ARE SATISFIED:


 


(A)                                  THE AGENT SHALL HAVE RECEIVED FROM THE
BORROWER AND THE REQUIRED LENDERS A COUNTERPART OF THIS AMENDMENT SIGNED ON
BEHALF OF EACH SUCH PARTY.


 


(B)                                 THE AGENT SHALL HAVE RECEIVED FROM THE
GUARANTORS THE CONSENT AND AGREEMENT SUBSTANTIALLY IN THE FORM ATTACHED HERETO
AS APPENDIX I.


 


(C)                                  THE AGENT SHALL HAVE RECEIVED SUCH
DOCUMENTS AND CERTIFICATES AS THE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST
RELATING TO THE ORGANIZATION OR FORMATION, EXISTENCE AND GOOD STANDING OF THE
BORROWER, THE AUTHORIZATION OF THIS AMENDMENT AND ANY OTHER LEGAL MATTERS
RELATING TO THE BORROWER, THE AGREEMENT OR THIS AMENDMENT, ALL IN FORM AND
SUBSTANCE SATISFACTORY TO THE AGENT AND ITS COUNSEL.

 

3


 


(D)                                 THE AGENT SHALL HAVE RECEIVED ALL FEES AND
OTHER AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE AMENDMENT EFFECTIVE DATE,
INCLUDING REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED TO BE
REIMBURSED OR PAID BY THE BORROWER HEREUNDER.

 

The Agent shall notify the Borrower and the Lenders of the Amendment Effective
Date, and such notice shall be conclusive and binding.


 


9.                                       REPRESENTATIONS AND WARRANTIES.  THE
BORROWER HEREBY REPRESENTS AND WARRANTS THAT AS OF THE DATE HEREOF:

 

(a)                                  The representations and warranties of the
Borrower in the Credit Agreement are true and correct in all material respects.

 

(b)                                 There exists no Default or Unmatured
Default.

 


10.                                 RATIFICATION.  THE CREDIT AGREEMENT, AS
AMENDED HEREBY, IS HEREBY RATIFIED AND REMAINS IN FULL FORCE AND EFFECT.


 


11.                                 COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AGREEMENT AND ANY OF THE PARTIES HERETO MAY EXECUTE THIS
AMENDMENT BY SIGNING ANY SUCH COUNTERPART.


 


12.                                 CHOICE OF LAW.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (BUT WITHOUT REGARD TO THE
CONFLICT OF LAWS PROVISIONS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

4


 

IN WITNESS WHEREOF, the Borrower and the undersigned Lenders have caused this
Amendment to be duly executed as of the date first above written.

 

 

 

Borrower:

 

 

 

THE RYLAND GROUP, INC.

 

 

 

 

 

By:

/s/ Gordon Milne

 

 

Name:

Gordon Milne

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

5


 

 

Lenders:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

As Lender and Agent

 

 

 

 

 

By:

/s/ Kimberly Turner

 

 

Name:

Kimberly Turner

 

 

Its:

Executive Director

 

 

6


 

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

  /s/ Eyal Namordi

 

 

Name:

Eyal Namordi

 

 

Title:

Senior Vice President

 

 


 

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

By:

  /s/ Timothy McNaught

 

 

Name:

 Timothy McNaught

 

 

Title:

 Managing Director

 

 


 

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

WACHOVIA BANK, NATIONAL

 

ASSOCIATION

 

 

 

 

 

By:

   /s/ R. Scott Holtzapple

 

 

Name:

  R. Scott Holtzapple

 

 

Title:

 Director

 

 


 

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

CITICORP NORTH AMERICA, INC.

 

 

 

 

 

By:

  /s/ Marni McManus

 

 

Name:

 Marni McManus

 

 

Title:

 Vice President

 

 


 

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

  /s/ Douglas Bernegger

 

 

Name:

 Douglas Bernegger

 

 

Title:

 Director

 

 


 

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

COUNTRYWIDE BANK, N.A.

 

 

 

 

 

By:

  /s/ Gregory W. Jackson

 

 

Name:

 Gregory W. Jackson

 

 

Title:

Managing Director

 

 


 

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

GUARANTY BANK

 

 

 

 

 

By:

  /s/ Ross Evans

 

 

Name:

 Ross Evans

 

 

Title:

Vice President

 

 


 

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

SUNTRUST BANK

 

 

 

 

 

By:

   /s/ W. John Wendler

 

 

Name:

 W. John Wendler

 

 

Title:

 Senior Vice President

 

 


 

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

WASHINGTON MUTUAL BANK, FA

 

 

 

 

 

By:

   /s/ Gary Handcox

 

 

Name:

 Gary Handcox

 

 

Title:

 Senior Vice President

 

 


 

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

REGIONS BANK

 

 

 

 

 

By:

   /s/ Daniel McClurkin

 

 

Name:

 Daniel McClurkin

 

 

Title:

 Assistant Vice President

 

 


 

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

  /s/ Douglas G. Paul

 

 

Name:

 Douglas G. Paul

 

 

Title:

  Senior Vice President

 

 


 

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

UBS LOAN FINANCE LLC

 

 

 

By:

  /s/ Irja R. Otsa

 

 

Name:

  Irja R. Otsa

 

 

Title:

  Associate Director

 

 

 

By:

  /s/ David B. Julie

 

 

Name:

  David B. Julie

 

 

Title:

  Associate Director

 

 


 

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

COMERICA BANK

 

 

 

 

 

By:

   /s/ Leslie A. Vogel

 

 

Name:

 Leslie A. Vogel

 

 

Title:

 Vice President

 

 


 

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

NATIXIS

 

 

 

 

By:

  /s/ Natalie Trojan

 

 

Name:

 Natalie Trojan

 

 

Title:

  Director

 

 

 

By:

  /s/ Timothee Delpont

 

 

Name:

 Timothee Delpont

 

 

Title:

  Associate

 

 


 

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

CALYON NEW YORK BRANCH

 

 

 

 

 

By:

   /s/ Robert Smith

 

 

 

 

 

Name:

   Robert Smith

 

 

Title:

  Managing Director

 

 

 

 

By:

   /s/ Brian Myers

 

 

 

 

 

Name:

   Brian Myers

 

 

 

 

 

 

 

Title:

  Managing Director

 

 


 

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

CITY NATIONAL BANK

 

 

 

 

 

By:

   /s/ Xavier Barrera

 

 

 

 

 

Name:

   Xavier Barrera

 

 

 

 

 

 

 

Title:

  Vice President

 

 


 

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

THE GOVERNOR AND COMPANY OF
THE BANK OF IRELAND

 

 

 

 

 

By:

  /s/ Emer Dalton

 

 

 

 

 

 

Name:

  Emer Dalton

 

 

 

 

 

 

 

 

Title:

  Authorized Signatory

 

 

 

 

By:

   /s/ Elaine Crowley

 

 

 

 

 

Name:

   Elaine Crowley

 

 

 

 

 

 

 

Title:

  Authorized Signatory

 

 


 

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

CHANG HWA COMMERCIAL BANK,

 

LTD., LOS ANGELES BRANCH

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

FIRST COMMERCIAL BANK,

 

LOS ANGELES BRANCH

 

 

 

 

 

By:

  /s/ Rong-Ko Chen

 

 

 

 

 

 

Name:

 Rong-Ko Chen

 

 

 

 

 

 

 

 

Title:

 Vice President and General Manager

 

 


 

 

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

MALAYAN BANKING BERHAD,

 

NEW YORK BRANCH

 

 

 

 

 

By:

   /s/ Fauzi Zulkifli

 

 

 

 

 

Name:

 Fauzi Zulkifli

 

 

 

 

 

 

 

Title:

 General Manager

 

 


 

SCHEDULE I

 

COMMITMENTS

 

Lender

 

Commitment

 

 

 

 

 

Total

 

$550,000,000.00

 

 


 

PRICING SCHEDULE

 

 

 

Level I

Level II

Level III

Level IV

Level V

  Rating

BBB+/Baa1

BBB/Baa2

BBB-/Baa3

BB+/Bal

BB/Ba2 or
below or no
Rating

  Leverage Ratio

< 30%

> 30% < 40%

> 40% < 50%

> 50% < 55%

> 55%

  Applicable Margin

1.125%

1.25%

1.375%

1.625%

2.00%

  Applicable Fee Rate

0.175%

0.20%

0.225%

0.25%

0.275%

 

“Rating” means the higher of the publicly announced ratings of the Borrower’s
senior unsecured public debt by Moody’s and S&P.  If only one of Moody’s or S&P
announces a rating of the Borrower’s senior unsecured public debt, no Rating
shall be deemed to exist.

 

If the Level as determined by the Rating is not the same as the Level as
determined by the Leverage Ratio, but no more than one Level apart, then the
Applicable Margin and the Applicable Fee Rate shall correspond to the Level
which causes pricing to be lower.  If the Level as determined by the Rating is
more than one Level different from the Level as determined by the Leverage
Ratio, then the Applicable Margin and the Applicable Fee Rate shall be one Level
lower (i.e., lower pricing) than the higher of such two Levels.

 

Notwithstanding the foregoing, at any time at which the Interest Coverage Ratio
is less than 2.00 to 1.00, the Applicable Margin and Applicable Fee Rate
determined as provided above shall be increased based upon the Interest Coverage
Ratio as follows:

 

  Interest Coverage Ratio

  Less than 2.0 to 1.0 but
  greater than or equal to
  1.5 to 1.0

  Less than 1.5 to 1.0 but
  greater than or equal to
  1.0 to 1.0

  Less than 1.0 to 1.0

 

 

 

 

  Increase in Applicable
  Margin and Applicable Fee
  Rate

  0.125%

  0.25%

  0.375%

 

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s status as reflected in the then
most recent Ratings and the then most recent annual or quarterly financial
statements of the Borrower delivered pursuant to Section 6.1(a) or (b) (the
“Financials”).  Adjustments, if any, to the Applicable Margin or Applicable Fee
Rate resulting from changes in the Leverage Ratio or Interest Coverage Ratio
shall be effective five Business Days after the Agent has received the
applicable Financials.  If the Borrower fails to deliver the Financials to the
Agent at the time required pursuant to Section 6.1, then the Applicable Margin
and Applicable Fee Rate shall be the highest Applicable Margin and Applicable
Fee Rate set forth in the foregoing table until five days after such Financials
are so delivered.  The Rating in effect on any date for the purposes of this
Schedule is that in effect at the close of business on such date.

 


 

In the event that any of the Financials or any certificate delivered by Borrower
under Section 6.2(b) is shown to be inaccurate (regardless of whether this
Agreement is in effect or any Loans or Commitments are outstanding when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin and Applicable Fee Rate for any
period (an “Applicable Period”) than the Applicable Margin and Applicable Fee
Rate actually applied for such Applicable Period, then (i) the Borrower shall
immediately deliver to the Agent a correct certificate under Section 6.2(b) for
such Applicable Period, (ii) the Applicable Margin and Applicable Fee Rate shall
be determined at such higher Applicable Margin and Applicable Fee Rate for such
Applicable Period, and (iii) the Borrower shall immediately pay to the Agent
(for the benefit of the Lenders) the accrued additional interest and additional
fees owing as a result of such higher Applicable Margin and Applicable Fee Rate
for such Applicable Period.

 

In the event that any of the Financials or any certificate delivered by Borrower
under Section 6.2(b) is shown to be inaccurate and such inaccuracy, if
corrected, would have led to the application of a lower Applicable Margin and
Applicable Fee Rate for any Applicable Period than the Applicable Margin and
Applicable Fee Rate actually applied for such Applicable Period, and provided
such inaccuracy was not as a result of any fraudulent act, then (i) the Borrower
may, within 60 days of its discovery of such inaccuracy (but in no event later
than one (1) year after delivery of the inaccurate Financials or certificate),
deliver to the Agent a correct certificate under Section 6.2(b) for such
Applicable Period and (ii) provided this Agreement is then in effect, Borrower
may, from time to time after timely delivery of such correct certificate,
offset, against payments of interest and fees thereafter payable under this
Agreement to any Lender that received payments of interest and fees for the
Applicable Period (“Overpayments”) in excess of the fees and interest that would
have been payable to such Lender if such payment had been made based upon the
corrected Financials and certificate, amounts not to exceed in the aggregate the
Overpayments received by such Lender. No Lender shall have any liability or
obligation with respect to any Overpayment received by any other Lender nor
shall any Lender have any liability or obligation with respect to any
Overpayment received by it other than Borrower’s right of offset hereunder.

 


 

Appendix I

 

CONSENT AND AGREEMENT OF GUARANTORS

 

THIS CONSENT AND AGREEMENT OF GUARANTORS (“Consent”) is executed and delivered
as of June        , 2008, by the undersigned (the “Guarantors”), in favor of the
“Lenders” under that certain Credit Agreement dated January 12, 2006, among The
Ryland Group, Inc., the Lenders from time to time parties thereto and JPMorgan
Chase Bank, N.A., in its capacity as Agent.  Such Credit Agreement, as it has
been and may be amended, modified or supplemented from time to time, is
hereinafter referred to as the “Credit Agreement.”  Unless otherwise defined
herein, capitalized terms used herein shall have the meanings ascribed to them
in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Guarantors have executed and delivered a Guaranty dated January 12,
2006 in favor of the Lenders under the Credit Agreement or a Supplemental
Guaranty thereto (collectively, the “Guaranty”); and

 

WHEREAS, the Borrower, the Agent and certain Lenders have entered into that
certain Third Amendment to Credit Agreement of even date herewith amending the
Credit Agreement (the “Amendment”); and

 

WHEREAS, it is a condition to the Amendment that the Guarantors shall have
executed this Consent;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Guarantors hereby consent to the Amendment
and agree that the Guaranty continues in full force and effect.

 


 

IN WITNESS WHEREOF, this Consent has been duly executed by the Guarantors as of
the day and year first set forth above.

 

[Guarantors]